             Case 4:19-cr-00181-JM Document 31 Filed 09/03/21 Page 1 of 1




                                           1
                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                     4:19-CR-00181-JM

SEBASTIAN MOORE

                                              ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 30) is DENIED.

          On September 19, 2019, Defendant pled guilty to being a felon in possession of a firearm.

A second count of being a felon in possession was dismissed. 1 On February 7, 2020, he was

sentenced to 60 months in prison. 2 He wants to be released because of COVID-19.

          First, in the plea agreement, Defendant waived his right for relief under 18 U.S.C. § 3582

– the statute which provides the requested relief. Second, even if he hadn’t waived his right

under § 3582, he has provided no “extraordinary and compelling” reasons to warrant relief.

Third, the relief is not warranted after consideration of the § 3553(a) factors.

          IT IS SO ORDERED, this 3rd day of September, 2021.


                                                             ______
                                        UNITED STATES DISTRICT JUDGE




1
    Doc. Nos. 21, 22.
2
    Doc. No. 28.
